internal_revenue_service number release date index number 468a --------------------------------- ------------------------------------------------------------ ------------- -------------------------- ------------------------- -------------------------------------- department of the treasury washington dc person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b06 - plr-127639-14 plr-127764-14 date january ----------------------------- ----------------------- -------------------------------------------------------- legend taxpayer ------------------------------------ ---------------------------------- buyer ----------------------------------------------------------- seller ----------------------------------------------------------- seller ----------------------------------------------------------- state a state b state c plant a plant b location a location b date a a b c d e f g x y z ------------- -------- ------------ ------------------------ --------------- --------------------------------- ------------------- --------------------- ----------------- ----------------- ----------------- ----------------- ----------------- -------------------- ----------------- ------- -------- ------ plr-127639-14 plr-127764-14 director --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- dear ------------------- this letter responds to your request for private_letter_ruling dated date you requested that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the restructuring discussed below facts taxpayer has represented the following facts and information relating to the ruling_request taxpayer a corporation organized in state a is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return it uses an accrual_method of accounting seller a limited_liability_company organized under the laws of state c is a member of the affiliated_group seller has elected to be treated as a corporation for federal tax purposes it is a regulated_public_utility engaged in the generation and purchase of electricity and the distribution and transmission of such electricity to both retail and wholesale customers it owns x percent of plant a a nuclear-powered electric generating plant it maintains a nuclear decommissioning trust that is irrevocably committed to the decommissioning of the facility the nuclear decommissioning trust includes a fund that meets the requirements of sec_468a and sec_1_468a-1 through 468a-9 the plant a qualified_fund as of date a the plant a qualified_fund was approximately dollar_figurea the nonqualified decommissioning funds totaled approximately dollar_figureb as of date a the estimated nuclear decommissioning liability was dollar_figurec which exceeded the fair_market_value of the assets held in the plant a qualified_fund and the nonqualified decommissioning funds by approximately dollar_figured seller is also a member of the affiliated_group it is a regulated_public_utility engaged in the generation and purchase of electricity and the distribution and transmission of such electricity to both retail and wholesale customers it owns y percent and leases z percent of plant b a nuclear-powered electric generating plant it plr-127639-14 plr-127764-14 maintains a nuclear decommissioning trust that is irrevocably committed to the decommissioning of the facility the nuclear decommissioning trust includes a fund that meets the requirements of sec_468a and sec_1_468a-1 through 468a-9 the plant b qualified_fund as of date a the plant b qualified_fund was approximately dollar_figuree there is no nonqualified decommissioning fund as of date a the estimated nuclear decommissioning liability was dollar_figuref which exceeded the fair_market_value of the assets held in the plant b qualified_fund by approximately dollar_figureg the proposed transaction involves seller and seller each transferring their assets and liabilities including the nuclear-powered electric generating plants and the associated nuclear decommissioning trusts to buyer in exchange for a member interest buyer is currently a subsidiary of taxpayer but it is not a member of the affiliated_group because it is subject_to sec_1504 buyer will sell voting preferred member interests to the public and these preferred member interests will be entitled to more than of the voting power of all outstanding membership interests buyer will not be a member of the taxpayer affiliated_group because taxpayer and its affiliates will not own the requisite percentage of voting power pursuant to sec_1504 seller represents that its liabilities including the nuclear decommissioning liability that are assumed by buyer will exceed the basis of all of the property that it will transfer to buyer in the proposed transaction by an amount at least equal to the nuclear decommissioning liability seller represents that its liabilities including the nuclear decommissioning liability that are assumed by buyer will exceed the basis of all of the property that it will transfer to buyer in the proposed transaction by an amount at least equal to the nuclear decommissioning liability the taxpayers will treat the proposed transfers of their assets and liabilities including the nuclear-powered electric generating plants and the associated nuclear decommissioning trusts as taxable transactions regardless of whether they are governed by sec_351 if sec_351 does not apply they will recognize gain under sec_1001 if sec_351 does apply the taxpayers will recognize gain under sec_357 because the transferors are being relieved of liabilities in excess of the adjusted_basis of the property transferred taxpayer has requested the following rulings requested ruling the plant a qualified_fund will not be disqualified by the transfer from seller to buyer and the plant b qualified_fund will not be disqualified by the seller transfer to buyer plr-127639-14 plr-127764-14 requested ruling the plant a qualified_fund and the plant b qualified_fund will each continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-5 following the transfers of the qualified funds to buyer requested ruling the plant a qualified_fund and the plant b qualified_fund will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfers of the qualified funds to buyer requested ruling seller seller and buyer will not recognize gain_or_loss under sec_468a or otherwise take any income_or_deduction into account under sec_468a by reason of transfers of the qualified funds to buyer requested ruling pursuant to sec_1_468a-6 the tax basis of the assets of the qualified funds will not be changed by the transfers of the qualified funds to buyer requested ruling the amount_realized by seller from the transfer of its assets and liabilities in the proposed transaction will include the nuclear decommissioning liability associated with the plant a but not including the portion of the nuclear decommissioning liability funded by the plant a qualified_fund on the date of the transfer requested ruling the amount_realized by seller from the transfer of its assets and liabilities in the proposed transaction will include the nuclear decommissioning liability associated with plant b but not including the portion of the nuclear decommissioning liability funded by the plant b qualified_fund on the date of the transfer requested ruling seller and seller will each be entitled to treat their respective nuclear decommissioning liability to the extent that it is included in amount_realized as satisfying economic_performance under sec_1 d law and analysis issues sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund plr-127639-14 plr-127764-14 sec_1_468a-1 provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 sec_1_468a-5 of the income_tax regulations sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-6 provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund all such assets if the transferee acquires the transferor’s entire qualifying interest in the fund is transferred to a fund of the transferee or plr-127639-14 plr-127764-14 ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and the transferee continues to satisfy the requirements of sec_1 468a- a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs i neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund ii notwithstanding sec_1_468a-6 if the transferor has made a special transfer under sec_1_468a-8 prior to the transfer of the fund or fund assets any deduction with respect to that special transfer allowable under sec_468a for a taxable_year ending after the date of the transfer of the fund or fund assets is allowed under sec_468a for the taxable_year that includes the date of the transfer of the fund or fund assets neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in plr-127639-14 plr-127764-14 the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a issues and sec_1001 provides that a seller's amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller's amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this amount may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee's repair liability was part of amount_realized on sale of leasehold the decommissioning liabilities from which each seller will be relieved are fixed and determinable for purposes of sec_461 as discussed below under issue as an owner and operator of a nuclear plant each seller is required_by_law to provide for eventual decommissioning and the amount of each seller’s liability can be determined with reasonable accuracy accordingly the amount of each seller’s nuclear decommissioning liability that is assumed by buyer in excess of the fair_market_value of the assets in each qualified_fund on the date of the transfer will be included in each seller’s amount_realized and taken into account in computing taxable_income in the year of the sale as discussed above the proposed transaction will not result in the disqualification of either qualified_fund and each seller will not have any gain or income as a result of the transfer of its interests in the assets of the qualified_fund to buyer because the transfer of the qualified_fund by each seller to buyer will not be a taxable transfer the amount of the liabilities assumed by buyer that are included in each seller's amount_realized will not include the portion of the liability to decommission the plant that is equal to the fair_market_value of the assets in the qualified_fund on the date of the transfer issue sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the plr-127639-14 plr-127764-14 amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs see also sec_1_461-4 sec_461 provides that the all_events_test is met with respect to any item if all events have occurred that determine the fact of liability and the amount of such liability can be determined with reasonable accuracy sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that except as otherwise provided in sec_1_461-4 if a liability requires the taxpayer to provide services to another person economic_performance occurs as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells or exchanges a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer's trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to that liability occurs as the amount of the liability is properly included in the amount_realized on the transaction by the taxpayer the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case for each seller here each seller as an owner and operator of a nuclear plant was required to obtain an operating license before commercial operations begun c f_r sec_50 see also c f_r sec_50 k each seller also has an obligation to seek license termination c f_r sec_50 a and the license termination process provides that a licensee shall take actions necessary to decommission and decontaminate the facility c f_r sec_50 b and bb see also c f_r sec_72 the fact of the obligation arose at the time each seller became subject_to the decommissioning requirements associated with the plant's license moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess plr-127639-14 plr-127764-14 the second prong of the all_events_test requires that the amount of the liability can be determined with reasonable accuracy see sec_1_461-1 this prong is also satisfied in the instant case the amount of each seller’s decommissioning liability has been determined by experts in the nuclear decommissioning industry their estimates have been accepted by the nuclear regulatory commission which is charged with ensuring that sufficient funds are available to decommission the plants and the state c public service commission which ensures that rate payers are not overcharged for their share of decommissioning costs in addition there is also support in the internal_revenue_code for finding that the amount of the decommissioning liability can be determined with reasonable accuracy at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle a utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test conclusions based on the information submitted by taxpayer we reach the following conclusions ruling the plant a qualified_fund will not be disqualified by the transfer from seller to buyer and the plant b qualified_fund will not be disqualified by the seller transfer to buyer ruling the plant a qualified_fund and the plant b qualified_fund will each continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-5 following the transfers of the qualified funds to buyer ruling the plant a qualified_fund and the plant b qualified_fund will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfers of the qualified funds to buyer ruling seller seller and buyer will not recognize gain_or_loss under sec_468a or otherwise take any income_or_deduction into account under sec_468a by reason of transfers of the qualified funds to buyer ruling pursuant to sec_1_468a-6 the tax basis of the assets of the qualified funds will not be changed by the transfers of the qualified funds to buyer plr-127639-14 plr-127764-14 ruling the amount_realized by seller from the transfer of its assets and liabilities in the proposed transaction will include the nuclear decommissioning liability associated with the plant a but not including the portion of the nuclear decommissioning liability funded by the plant a qualified_fund on the date of the transfer ruling the amount_realized by seller from the transfer of its assets and liabilities in the proposed transaction will include the nuclear decommissioning liability associated with plant b but not including the portion of the nuclear decommissioning liability funded by the plant b qualified_fund on the date of the transfer ruling seller and seller will each be entitled to treat their respective nuclear decommissioning liability to the extent that it is included in amount_realized as satisfying economic_performance under sec_1_461-4 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on the tax consequences of the transaction under sec_351 also except as specifically determined above we express no opinion on the federal_income_tax consequences to buyer resulting from the acquisition of assets and liabilities including the nuclear-powered electric generating plants and the nuclear decommissioning liabilities of seller and seller this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in addition a copy of this letter_ruling is being sent to the director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
